In a matrimonial action in which the parties were divorced by judgment entered January 3, 1996, which, in effect, severed the issue of the amount of *386counsel fees to be awarded to the plaintiff former wife and directed a hearing on that issue, the defendant former husband appeals from a judgment of the Supreme Court, Nassau County (McCabe, J.), entered February 5, 1997, which, after a hearing (Kingston, J.), is in favor of the plaintiff and against him in the sum of $149,923 for counsel fees. By decision and order of this Court dated April 27, 1998, the judgment was modified by deleting the provisions awarding counsel fees incurred (1) before the commencement of the divorce action, and (2) in connection with the hearing on counsel fees (see, O’Shea v O’Shea, 249 AD2d 524). By opinion dated April 29, 1999, the Court of Appeals reversed the decision and order of this Court on the ground that a trial court has discretion to award counsel fees incurred before the commencement of a divorce action and in connection with a hearing on counsel fees, and remitted the matter to this Court for further proceedings (see, O’Shea v O’Shea, 93 NY2d 187).
Ordered that the judgment is affirmed, with costs.
The Supreme Court’s award of attorneys’ fees to the wife for legal services that were rendered before the action was commenced, and for those rendered in connection with a counsel fee hearing did not constitute an improvident exercise of discretion (see, O’Shea v O’Shea, 93 NY2d 187, supra). Joy, J. P., Altman, Friedmann and Florio, JJ., concur.